Citation Nr: 0420444	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  97-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for right shoulder 
disability, with involvement of Muscle Group I, currently 
evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1984 to 
August 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas.  Jurisdiction over the 
claims file was subsequently transferred to the Regional 
Office (RO) in Oakland, California.  

When first before the Board in July 1998, the case was 
remanded for further development.  In a May 2000 rating 
decision the RO increased the evaluation to 30 percent 
disabling, effective from September 28, 1995.  The Board 
emphasizes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a, "decision awarding a 
higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...." AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue of 
entitlement to an increased rating for the disability remains 
on appeal.

On return to the Board, the case was again remanded in 
January 2001 for compliance with the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), and further 
medical development.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.

2.  The veteran's right shoulder disability is not productive 
of impairment of Muscle Group II, more than moderately severe 
impairment of Muscle Group I; or limitation of motion of the 
arm in excess of limitation to midway between the side and 
shoulder level.  

CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for right shoulder disability, with involvement of 
Muscle Group I, are not met.  U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71a, 
Diagnostic Codes 5200-5203, § 4.73, Diagnostic Code 5301 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
is required to inform the veteran that he should submit any 
pertinent evidence in his possession.

The record reflects that in a VCAA letters dated in March 
2001, February 2003, and January 2004, the RO informed the 
veteran of the evidence and information necessary to 
substantiate his claim, the information required from him in 
order for VA to obtain evidence in support of his claim, the 
assistance that VA would provide in obtaining evidence on his 
behalf, and the evidence that he should submit if he did not 
desire VA's assistance in obtaining such evidence.  Although 
the RO did not specifically request the veteran to submit any 
pertinent evidence in his possession, it informed him of the 
evidence that would be pertinent to his claim and requested 
him to submit such evidence or provide the information 
necessary for the RO to obtain such evidence.  Therefore, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further notes that the service medical records and 
all pertinent post-service medical evidence have been 
obtained and that the veteran has been afforded several VA 
examinations.  The veteran has not identified any additional 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

The Board notes that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 22, 2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Id. at 11.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 13.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the veteran's claim was initially adjudicated 
prior to the enactment of the VCAA.  Following the provision 
of the required VCAA notice, the RO readjudicated the 
veteran's claim based upon a de novo review of the record.  
There is no indication in the record or reason to believe 
that the RO's determination would have been different if the 
claim had not been previously adjudicated.  Therefore, the 
Board is satisfied that there is no prejudice to the veteran 
and that no useful purpose would be served by remanding the 
case to the RO for further consideration.

Accordingly, the Board will address the merits of the 
veteran's claim.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability. 

Service medical records reveal that the veteran sustained an 
injury to his right shoulder in service while lifting a heavy 
ruck sack on to his back during field training exercises.  In 
an August 1991 rating decision, service connection was 
granted for a right shoulder disability.  The disability was 
assigned a noncompensable rating from August 1991.  In July 
1996, the veteran filed a claim for an increased rating.

VA outpatient records from September 1995 to May 1996 show 
complaints of chronic pain of the right shoulder and muscle 
strain with shoulder pain.  The veteran reported work as a 
stockman doing a lot of lifting.  

On a September 1996 VA examination, ranges of motion were 
flexion 180 degrees, external rotation 90 degrees, internal 
rotation 90 degrees, and abduction 180 degrees.  A diagnosis 
of chronic right shoulder pain was noted.

In an October 1996 rating decision, the RO increased the 
evaluation of the right shoulder disability to 10 percent, 
under Diagnostic Code 5203, effective from September 1995.

The veteran underwent a VA orthopedic examination in March 
1999.  The examiner noted the veteran was right hand 
dominant, and complained of daily pain as well as stiffness 
during cold weather.  He also reported using Motrin 800 mg 
twice a day.  Ranges of motion of the shoulder were forward 
flexion to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation limited to 70 
degrees with slight pain.  There were no neurovascular 
deficits, or evidence of muscle atrophy.  X-rays revealed no 
osseous abnormalities.  The pertinent diagnostic impression 
was normal right shoulder.

The veteran underwent another VA examination in March 2000.  
He reported that since his injury in service, he had had 
persistent pain in his right shoulder, a sensation of 
weakness, and activity-related discomfort in the right 
intrascapular region located over the superior medial border 
of the right shoulder blade.  Symptoms were noted to be 
consistent, reproducible, occurred on a daily basis, and 
affected his ability to work overhead.  He was able to move 
his arm through the pain on a regular basis, but discomfort 
affected his ability to turn over in bed, sleep, and lift his 
arm up over his head for personal hygiene.  His work as a 
stocker was also affected since he was unable to repetitively 
lift his dominant hand overhead.  He had had no surgical 
procedures on the shoulder.

On physical examination, the examiner noted that the 
veteran's symptoms were not embellished.  The right shoulder 
demonstrated forward elevation of 160 degrees, abduction of 
160 degrees, external rotation of 75 degrees, and internal 
rotation of 75 degrees.  There were no anterior shoulder 
symptoms.  There was no localized tenderness, swelling, pain 
on palpation or limitation of motion in the anterior 
glenohumeral joint.  There was no muscle wasting in the right 
scapula, but there was exquisite, reproducible tenderness to 
the superior angle of the right scapula, specifically in the 
region of the attachment of the rhomboideus to the superior 
angle of the shoulder blade.  Muscle spasm was noted in this 
area.  He was able to stretch the levator scapulae muscle by 
manipulation of his arm to relieve some of his symptoms.  

Neurological examination was unremarkable.  X-rays of right 
shoulder and shoulder blade revealed an increased peak on the 
superior angle of the medial border of the shoulder blade, 
with no evidence of an avulsion fracture, but the elongation 
of the area of the superior border of the shoulder blade made 
this a suspected diagnosis.  The diagnosis was levator 
scapular strain with probable avulsion injury to the superior 
border of the shoulder blade - healed with persistent muscle 
spasm (injury to muscle group I and II).  

The examiner opined that the veteran's problem had been 
previously diagnosed as vague intrascapular pain, but it was 
clear that he had focal tenderness and localized pain with 
activities in a specific area which showed some abnormalities 
in his X-rays.  X-ray changes were not dramatic, but the 
veteran was noted to experience some discomfort.  Pain was 
clearly demonstrated during the course of the examination, 
and the veteran demonstrated good effort, and did not 
embellish pain reaction..  In a May 2000 rating action, the 
RO increased the evaluation from 10 percent to 30 percent, 
under Diagnostic Code 5301.  

On a March 2003 VA examination, the veteran complained of 
pain aggravated by activity of lifting his right arm away 
from his body toward shoulder level or above, with pain along 
the medial border of the right scapula, and pain posterior to 
the glenohumeral joint.  He lost his job about one month 
earlier, but had been able to work and perform activities, 
although he had to learn to use his right arm in a way to 
minimize pain.  

Physical examination revealed full symmetry between the left 
and right shoulders.  There was no muscle atrophy.  Active 
forward flexion was to 180 degrees.  Active abduction was to 
170 degrees, external rotation with arm at the side was to 75 
degrees, internal rotation was to 75 degrees.  There was pain 
with ranges of motion in the posterior aspect of the shoulder 
joint.  There were localized tenderness at the medial border 
of the scapula, with palpation, and no muscle spasm.  Manual 
muscle testing showed strength that was symmetrical.  There 
were no scars, and neurological examination in the upper 
extremities was within normal limits.  

X-rays were normal with similarity between right and left 
scapula, with no evidence of a prior fracture through the 
superior angle of the right scapula.  The examiner noted a 
diagnosis of chronic soft tissue strain, right shoulder, 
involving most likely the rhomboid muscles and probably the 
supraspinatus and infraspinatus portions of the rotator cuff.  
The examiner opined that the condition appeared to be stable 
and unchanged twelve years post-injury, with no evidence of 
progression or development of other significant problems, 
such as traumatic arthritis.  The examiner noted that the 
condition had not progressed over the years and the veteran 
was able to function relatively normally, maintaining his 
job, and doing routine activities of daily living.  X-rays 
revealed no definite evidence of a displaced fracture, 
although a nondisplaced scapular fracture could not be 
excluded.  

June 2003 reexamination and evaluation of the functional 
impairment due to Muscle Group I or II revealed that the 
right and left shoulders were fully symmetrical, without 
muscle atrophy.  Ranges of motion were noted as similar to 
those of March 2003 VA examination.  Manual muscle testing 
indicated that the strength of Group I muscles, those 
extrinsic muscles of the shoulder girdle causing elevation of 
the arm and upward rotation of the scapula, had mild 
weakness, estimated at 4/5.  Group II muscles causing 
depression of the arm from vertical overhead to hanging at 
the side, with downward rotation of the scapula, were rated 
at normal strength of 5/5.  Neurological examination was 
noted as normal.  Maximal biceps circumference was 37 cm 
bilaterally, and maximal forearm circumference was 29 cm on 
the right and 28.5 cm on the left.  The remainder of the 
examination was noted as unchanged from March 2003.

The examiner reported a diagnosis of chronic soft tissue 
strain of the right shoulder involving Group I muscles and 
noted that the diagnosis from the time of the original injury 
in service was soft tissue strain or myofascial syndrome.  
The examiner opined that the right shoulder condition was 
stable and unchanged 12 years post injury, with no evidence 
of progression, development of other significant problems 
such as traumatic arthritis, or worsening.

VA outpatient treatment notes from December 1998 to October 
2003 reflect ongoing treatment for the right shoulder 
disability.  September 2003 clinic notes show complaints of 
pain exacerbated by work requiring lifting.  An October 2003 
clinic note shows that the veteran had been referred to 
physical therapy one year prior but had not gone.  His right 
shoulder condition was noted as stable.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2003).  

The veteran's right shoulder disability is currently assigned 
a 30 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5301, which provides that disability of Muscle Group I 
of the dominant upper extremity warrants a 30 percent 
evaluation if it is moderately severe or a 40 percent 
evaluation if it is severe.  

Prior to July 3, 1997, 38 C.F.R. § 4.56 provided that 
moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular cicatrization.  Clinical examination would 
disclose entrance and (if present) exit scars that are 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  There must be 
indications on palpation of moderate loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance of 
muscle groups involved compared with the sound side must 
demonstrate positive evidence of marked or moderately severe 
loss.  

A severe disability evaluation requires extensive ragged, 
depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in track of missile.  
X-ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance, with soft or 
flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  38 C.F.R. § 4.56 (1997).

On and after July 3, 1997, 38 C.F.R. § 4.56 provides that 
moderately severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side must 
demonstrate positive evidence of impairment.  With severe 
muscle disability, there is evidence of wide damage to muscle 
groups in the missile track.  There must be indications on 
palpation of loss of deep fascia or muscle substance, or 
soft, flabby muscles in the wound area.  There must be severe 
impairment of function, that is, strength, endurance and 
coordination, of the involved muscle group.  In addition, X-
ray evidence of minute multiple scattered foreign bodies, or 
visible evidence of atrophy, may indicate a severe muscle 
disability.  38 C.F.R. § 4.56 (2003).

Although the veteran experiences localized pain and pain on 
motion, there is little evidence of impairment of Muscle 
Group I.  Only slight weakness of this muscle was found on 
the most recent VA examination.  When comparing the objective 
findings on examination to the schedular criteria, it is 
clear that the disability of Muscle Group I does not more 
nearly approximate severe than moderately severe.  In 
addition, the Board notes that the presence of any 
significant impairment of Muscle Group II was ruled out on 
the recent VA examination.

With respect to whether a higher rating is warranted on the 
basis of limitation of motion, the Board notes that normal 
ranges of shoulder motion are: forward elevation (flexion) 
and abduction, both zero degrees to 180 degrees; and external 
and internal rotation, both zero degrees to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I.

Limitation of motion of the dominant arm warrants a 30 
percent evaluation if motion is limited to midway between the 
side and shoulder.  A 40 percent evaluation is warranted if 
motion of the arm is limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Ratings ranging from 30 to 50 percent are authorized for 
ankylosis of the scapulohumeral articulation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The veteran has consistently demonstrated active, useful 
ranges of motion well in excess of the limitation to midway 
from the side contemplated by the assigned evaluation.  
Although he has some pain which increases with activity, it 
has not resulted in more limitation of motion than that 
contemplated by the assigned evaluation.  He has only slight 
weakness of Muscle Group I, the evidence does not demonstrate 
any significant functional impairment due to incoordination 
or excess fatigability, nor does the evidence demonstrate 
that the disability is subject to flare-ups with an increase 
in functional impairment.  Thus, when all pertinent 
disability factors are considered, the Board must still 
conclude that the limitation of motion of the veteran's right 
shoulder does not more nearly approximate limitation to 25 
degrees from the side than limitation to midway from the 
side.  Accordingly, a higher evaluation is not warranted 
under Diagnostic Code 5201.

The veteran has useful motion of the scapulohumeral 
articulation so he clearly does not warrant a higher 
evaluation under Diagnostic Code 5200.  Moreover, he does not 
have dislocation or nonunion of the clavicle or scapula, or 
any disorder or functional impairment of the humerus.  
Therefore, the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5202 and 5203 are not applicable.

In sum, the Board has considered all potentially applicable 
diagnostic codes, but has found no appropriate schedular 
basis for assigning a higher evaluation for the veteran's 
right shoulder disability.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the disorder has not necessitated frequent 
periods of hospitalization and that the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  N sum, there is no indication in the 
record that the average industrial impairment resulting from 
the disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, referral of this case for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
is not in order.  See Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Ship 
wash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased rating for right shoulder 
disability, with involvement of Muscle Group I, is denied.


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



